DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 06/11/2021.  Claims 1-2, 5-18, and 20-30 are still pending in the application.

Allowable Subject Matter
Claims 1-2, 5-18, and 20-30 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record in the prosecution history, considered individually or in combination, appears to fail to fairly show or suggest a claimed invention comprising, among other limitations, novel and unobvious limitations of "determine, based at least in part on the identified operating mode, a first value for a first parameter of a first bandwidth query report (BQR) indication and a second value for a second parameter of a second BQR indication, wherein the first parameter indicates a first bandwidth of at least 160 MHz and the second parameter indicates a second bandwidth of at least 160 MHz, wherein the first bandwidth and the second bandwidth comprise different sub-channels of the operating bandwidth; and transmit a BQR comprising the first BQR indication of the determined first value for the first parameter in a first control subfield and the second BQR indication of the determined second value for the second parameter in a second control subfield," structurally and functionally interconnected in a manner as recited in the claims.


Conclusion
The prior/related art made of record and not relied upon is considered pertinent to applicant's disclosure.
Seok et al. (US 2021/0168864).
Li et al. (US 2021/0105667).
Jang et al. (US 2021/0176643).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        June 21, 2021